Citation Nr: 0944869	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted that 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for fibrocystic breasts, 
claimed as a bilateral breast disorder.  

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a thyroid disorder.  

4.  Entitlement to service connection for a disorder of the 
bilateral arms and hands, to include as secondary to a 
thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An April 2004 rating decision 
declined to reopen the Veteran's previously denied claim of 
service connection for a bilateral breast disorder, and also 
denied entitlement to service connection for a thyroid 
disorder and a stomach disorder.  A July 2004 rating decision 
by the Columbia RO denied entitlement to service connection 
for a bilateral arm and hand disorder.  Timely appeals were 
noted from those decisions.  The file was later transferred 
to the Montgomery, Alabama, RO.  

The merits of the claim of service connection for fibrocystic 
breasts, claimed as a bilateral breast disorder, and the 
claim for service connection for a stomach disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.   A December 1970 rating decision denied service 
connection for a bilateral breast disorder on the grounds 
that there was no evidence of a current disability; the 
Veteran did not file a timely appeal of the December 1970 
determination following appropriate notice, and that decision 
became final.

2.   Evidence received since December 1970 raises a 
reasonable possibility of substantiating the claim of service 
connection for fibrocystic breasts, claimed as a bilateral 
breast disorder.  

3.   A preponderance of the evidence is against a finding 
that a thyroid disorder had its onset during service or is 
otherwise related to the Veteran's period of active service.

4.  The Veteran does not have a bilateral arm or hand 
disorder that was present in service or is otherwise related 
to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The December 1970 rating decision denying an application 
to reopen a claim of service connection for a bilateral 
breast disorder is final.  38 U.S.C. § 4005(c) (1964); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

2.  Evidence received since the December 1970 rating decision 
is new and material, and the Veteran's claim of service 
connection for fibrocystic breasts, claimed as a bilateral 
breast disorder, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R.   § 3.156 (2009).

3.  A thyroid disorder was not incurred or aggravated in 
service.  38 U.S.C.A.       §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).

4.  A bilateral arm and hand disorder was not incurred or 
aggravated in service or secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated December 2003 and April 2004, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In correspondence dated in March 2006, the Veteran 
was notified of the way initial disability ratings and 
effective dates are established.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for fibrocystic 
breasts, claimed as a bilateral breast disorder, the Board 
concludes that the VCAA does not preclude the adjudication of 
this portion of the Veteran's claim, because the Board is 
taking action favorable regarding this aspect of the claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain medical nexus opinions with 
respect to the claims of service connection for a thyroid 
disorder and a bilateral arm and hand disorder because there 
is no competent evidence of either disorder in service; a 
thyroid disorder was not diagnosed for several years 
following service, and there is no current diagnosis of a 
bilateral arm or hand disability.  Thus, there is no true 
indication that pertinent disabilities are associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of thyroid 
dysfunction in service and the first suggestion of pertinent 
disability many years after active duty, and in view of the 
absence of upper extremity pathology in service and the lack 
of a current diagnosis of a disability, relating these 
disorders to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R.       
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  The duties to notify and assist have 
been met.

New and Material Evidence

A December 1970 rating action denied service connection for a 
bilateral breast disorder on the grounds that the evidence 
did not show a current disability.  The rating decision noted 
the in-service abnormal breast examinations, but noted that 
there was no evidence of a breast disorder on VA examination.  
The rating decision and a letter informing the Veteran of her 
right to appeal were sent in January 1971.  There was no 
timely appeal filed.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1970); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

In October 2003, the Veteran submitted an application to 
reopen her claim.  Private treatment records have been 
received, showing findings of nodules in both breasts and a 
diagnosis of fibrocystic breasts.  By rating decision dated 
April 2004, the RO declined to reopen the Veteran's claim.  A 
timely appeal was noted from that decision.

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the Veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.    § 20.302(a);  Evans v. Brown, 9 Vet. App. 273 
(1996).   In determining whether evidence is new and 
material, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board concludes that the additional evidence received 
since the last final denial of service connection for 
fibrocystic breasts, claimed as a bilateral breast disorder, 
is new and material as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the Veteran's claim for service connection 
for fibrocystic breasts, claimed as a bilateral breast 
disorder.  See 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

a.  Thyroid Disorder

Service treatment records are negative for thyroid 
complaints.  The Veteran's January 1970 discharge examination 
shows a normal endocrine system.  The Veteran reported no 
history of goiter.  Post-service treatment records are 
negative for thyroid or related endocrine pathology until 
October 2002, when a thyroid scan found a "multinodular 
goiter with markedly hyperthyroid 6-hour uptake."  Notes 
accompanying the scan note a "history of clinical 
hyperthyroid," but the record reflects no earlier medical 
evidence of a thyroid disorder.  Later clinical records 
characterized the Veteran's thyroid disorder as 
hypothyroidism.  None of the  providers who have treated the 
Veteran for a thyroid disorder have provided opinions as to 
its etiology.

In her September 2005 substantive appeal, the Veteran 
asserted her belief that her thyroid disorder had its onset 
during service, citing alternating bursts of energy and 
depression, periods of "jitteriness," and instructions to 
eat 4 times daily as evidence of an undiagnosed thyroid 
disorder.

On review, a preponderance of the evidence of record is 
against a finding that the Veteran's thyroid disorder had its 
onset during service or is otherwise related to her service.  
Service treatment records are negative for thyroid pathology, 
including goiter.  There were no endocrine abnormalities 
noted on the Veteran's January 1970 discharge examination, 
and the Veteran did not report any endocrine-related 
symptomatology, such as alternating bursts of energy and 
depression and periods of "jitteriness" on her Report of 
Medical History.  The earliest medical evidence of a thyroid 
disorder contained within the record is dated October 2002, 
over 30 years post-discharge.

In adjudicating this claim, it is the responsibility of the 
Board to assess the competence and credibility of the 
Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  Recently, in Barr v. Nicholson, 21 Vet. App. 303 
(2007), the United States Court of Appeals for Veterans 
Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-
69 (1994), emphasized that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witnesses personal knowledge; 
see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran is competent to attest to her observations of 
bursts of energy alternating with depression and periods of 
"jitteriness."  See Layno, supra; 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, she is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that her mood swings 
and periods of nervousness signaled the onset of a thyroid 
disorder) because she does not have the requisite medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Her 
competency is limited to her observations of mood 
fluctuations and periods of "jitteriness."  

Moreover, the Veteran's statements regarding mood dysfunction 
and periods of jitteriness are inconsistent with the service 
treatment records, which show no such complaints.  The 
Veteran indicated in September 2005 that she often reported 
to the emergency room with her symptoms.  Service treatment 
records document trips to the emergency room in March, May, 
and June 1968; however, the records show that the Veteran 
sought emergency treatment as a result of abdominal pain.  
The ER records contain no evidence of complaints or treatment 
for mood dysfunction and "jitteriness," nor are there 
orders to eat 4 times a day.  On her January 1970 Report of 
Medical History, the Veteran denied a history of goiter.  She 
also did not report bursts of energy alternating with 
depression, periods of "jitteriness" or nervousness, or 
instructions to eat 4 times daily.  The Veteran stated that 
she had no "nervous trouble of any sort."  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's thyroid disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b.  Bilateral Arm and Hand Disorder, to Include as Secondary 
to a Thyroid Disorder

The Veteran has claimed service connection for an unspecified 
disorder of the bilateral arms and hands, characterized 
simply as "pain."  She has not pointed to an event in 
service to which her bilateral arm and hand disorders may be 
related.  In her September 2005 substantive appeal, the 
Veteran asserted her belief that her disorders could be the 
result of her thyroid disorder.  

Service treatment records are devoid of references to any 
injury or disease related to the upper extremities.  Post-
service treatment records show one complaint of right thumb 
pain, characterized by the Veteran as a "sprained right 
thumb," in May 1998, which she related was the result of 
opening and closing a sliding glass door.  The Veteran did 
not indicate onset during service or continuity of 
symptomatology from service.  Physical examination of the 
thumb was unremarkable.  

A July 2003 clinical note references "left hand trauma."  
The Veteran reported that "she was at work at Wal-Mart and 
saw ... their disability doctor" who prescribed Vioxx and hand 
therapy.  The Veteran was noted to have "good motion, use 
and strength" although she was encouraged to continue 
physical therapy.  No specific diagnosis was rendered and the 
Veteran did not indicate onset during service or continuity 
of symptomatology from service.   

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Absent a diagnosis of a bilateral arm or hand disorder that 
can be related to service, there is no basis to grant service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Moreover, as the Board has found that the Veteran's thyroid 
disorder is not related to her service, service connection 
for a bilateral arm and hand disorder as secondary to a 
thyroid disorder is precluded as a matter of law.  38 C.F.R. 
§ 3.310.  Thus, a discussion of whether the Veteran's claimed 
bilateral arm and hand disorders are related to her thyroid 
disorder is not warranted.  

The Board finds the Veteran is competent to attest to her 
observations of bilateral arm and hand pain.  38 C.F.R. § 
3.159(a)(2).  However, as a lay person, she is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that she 
currently has a bilateral arm or hand disorder that is due to 
service or as secondary to a thyroid disorder) because she 
does not have the requisite medical expertise.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no 
evidence of such a disorder in service, nor is there evidence 
of symptomatology since service.  The May 1998 reference to a 
sprained thumb indicated that the Veteran injured it while 
trying to open and close a sliding glass door.  The July 2003 
reference to left hand trauma appears to have been a work-
related injury.  In neither case did the Veteran discuss an 
onset during service or as the result of a service-connected 
disorder.  Simply stated, there is no showing of any current 
arm or hand disorder, evidence of in-service incurrence, or 
competent and credible evidence of a nexus to service, and 
service connection is not for application.  Thus, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A.   § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence to reopen a claim of service 
connection for fibrocystic breasts, claimed as a bilateral 
breast disorder, has been received, and to this extent, the 
appeal is allowed.  

Entitlement to service connection for a thyroid disorder is 
denied.

Entitlement to service connection for a bilateral arm and 
hand disorder is denied.


REMAND

The Veteran has a current diagnosis of fibrocystic breasts.  
On her January 1970 discharge examination, a "small pea-
shaped mass" on the right breast was found.  A June 1970 
service treatment record documents an abnormal breast 
examination with a finding of "diffuse fine nodularity 
[right and left] breasts" and complaints of mastodynia.  
There was no indication of a breast mass.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the instant case, the Veteran has a current diagnosis of 
fibrocystic breasts and the record contains evidence of 
breast abnormalities in service.  However, there is 
insufficient competent medical evidence for VA to make a 
decision on this claim.  Thus, a VA examination should be 
scheduled upon remand.

In February 2004, the Veteran provided written authorization 
to obtain records from Dr. M. at the Women's Health Center of 
Birmingham, indicating that he had treated her for a stomach 
disorder.  There is no evidence that the RO attempted to 
obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary updated 
authorization from the Veteran, contact 
Dr. M. and request that all records of the 
Veteran's treatment for gastrointestinal 
disorders or abdominal pain be provided 
for inclusion with the claims folder.  If 
such records are unavailable, a negative 
response should be obtained.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her fibrocystic breasts.  
Based on a review of the claims file, to 
include the January 1970 finding of a 
right breast mass and the June 1970 
finding of "diffuse fine [nodularities] 
(marked with yellow markers in the service 
treatment records) and the post-service 
findings of breast abnormalities (tabbed 
in green markers), the examiner is asked 
to render an opinion as to whether there 
is a 50 percent probability or greater 
that the Veteran's fibrocystic breast 
disorder had its onset during service.  A 
rationale for any opinion rendered is 
requested.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A      §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


